IN THE SUPREME COURT OF PENNSYLVANIA



In the Matter of                            : No. 62 DB 2015 (No. 43 RST 2015)
                                            :
                                            :
VICTORIA MARIE WORDEN JENSEN                : Attorney Registration No. 70917
                                            :
PETITION FOR REINSTATEMENT                  :
 FROM INACTIVE STATUS                       : (Out of State)


                                        ORDER


PER CURIAM


       AND NOW, this 30th day of June, 2015, the Report and Recommendation of

Disciplinary Board Member dated June 19, 2015, is approved and it is ORDERED that

Victoria Marie Worden Jensen, who has been on Inactive Status, has never been

suspended or disbarred, and has demonstrated that she has the moral qualifications,

competency and learning in law required for admission to practice in the

Commonwealth, shall be and is, hereby reinstated to active status as a member of the

Bar of this Commonwealth. The expenses incurred by the Board in the investigation

and processing of this matter shall be paid by the Petitioner.